Relator was remanded to custody upon hearing his cause upon habeas corpus proceedings, for violating the local option law; hence this appeal. It is disclosed by the evidence that the petition for local option properly described by metes and bounds the subdivision in which the law was sought to be put into operation. It is further shown that this petition, containing the description of the subdivision, was not recorded in full, and the notices posted prior to the election did not contain such description. By an inspection of the Act of 1893, page 48, section 1, it will be seen, that such petition must be recorded in full, and the notices shall contain the description as set out in the petition. It is not even sought to be proved that the subdivision described in the petition is the same territory as precinct number 6, mentioned in the notices. The only description in the notices is, that such election is ordered to be held in precinct number 6. It may be possible that the statement of facts includes the wrong notices. We desire to say, that less litigation would be the result of more care and caution in ordering and declaring the result in local option law elections. As presented to us by this record, the law was not put into operation as provided by the Legislature.
The relator is discharged.
Relator discharged.
Judges all present and concurring. *Page 286